Order of disposition, Family Court, Bronx County (Douglas Hoffman, J.), entered on or about August 2, 2004, which, to the extent appealed from, upon a finding of permanent neglect, terminated respondent-appellant father’s parental rights to the subject child and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The record demonstrates clearly and convincingly that, de*289spite the agency’s diligent efforts to strengthen the parent-child relationship, appellant permanently neglected the child. Although the agency arranged visitation between appellant and the child and made numerous referrals for appellant, he failed to avail himself of the services, refused to cooperate with the agency and failed to plan for the child’s future (see Matter of Sheila G., 61 NY2d 368, 385 [1984]). Although appellant visited the child, the quality of the visits was poor, and, in any event, visitation does not preclude a finding of permanent neglect where, as here, there has been a failure to plan for the child’s future (see Matter of Taqueena Louise C., 222 AD2d 283 [1995], lv denied 87 NY2d 812 [1996]; Matter of Merle C.C., 222 AD2d 1061, 1062 [1995]).
The finding that termination of appellant’s parental rights is in the child’s best interest is supported by a preponderance of the evidence (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]), which shows that the child, now five years of age, has been well cared for and has bonded with the foster family with whom he has lived since he was 18 months old. Concur—Tom, J.P., Marlow, Ellerin, Williams and McGuire, JJ.